Citation Nr: 9917201	
Decision Date: 06/22/99    Archive Date: 06/29/99

DOCKET NO.  95-25 965	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
hypertension.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L.A. Howell, Associate Counsel



INTRODUCTION

The veteran served on active duty from November 1968 to June 
1970.  He also served in the Reserves for an unspecified 
period of time until he was disqualified from retention in 
December 1995.

This matter originally came before the Board of Veterans' 
Appeals (Board) on appeal from a rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi, which determined that new and material 
evidence had not been submitted to reopen a claim for service 
connection for hypertension.

In a decision dated in June 1997, the Board affirmed the RO's 
denial.  Subsequently, the veteran appealed the Board's 
decision to the United States Court of Appeals for Veterans 
Claims (formerly the United States Court of Veterans Appeals) 
(the Veterans Claims Court).  During the pendency of that 
appeal, the United States Court of Appeals for the Federal 
Circuit overturned the test for new and material evidence.  
See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  By Order 
entered November 2, 1998, the Veterans Claims Court vacated 
the Board's June 1997 decision, and remanded the case 
pursuant to 38 U.S.C.A. § 7252(a).  [redacted]


REMAND

The Board has a duty to assist the veteran in the development 
of facts pertinent to his claim and ensure full compliance 
with due process.  38 U.S.C.A. § 5107(a) (West 1991 & Supp. 
1999); 38 C.F.R. § 3.159 (1998).  The Board is aware that the 
now-current standard for the submission of new and material 
evidence was not in effect at the time of the original 
decision in this instance.  Nevertheless, due process 
requires that the case be remanded for consideration and 
readjudication under the guidance provided in Hodge in view 
of the arguments of the veteran's representative.  A remand 
of this issue for further development was requested by the 
veteran's representative in a recent written presentation to 
the Board.

In view of the foregoing, this case is REMANDED for the 
following actions:

1.  The RO should contact the veteran's 
service representative and inform them 
that they are free to submit additional 
evidence and argument, as desired.  See 
Quarles v. Derwinski, 3 Vet. App. 129, 
141 (1992).  The RO should allow a 
reasonable time, but within a definite 
timeframe, for the submission of such 
additional evidence and argument, unless 
need for more time is shown or requested 
by the veteran or his representative.

2.  Thereafter, and upon the RO's receipt 
of any additional information or an 
indication from the veteran and his 
representative that there is nothing more 
to submit, the RO should readjudicate the 
issue of whether new and material 
evidence has been submitted to reopen a 
claim of entitlement to service 
connection for hypertension with 
reference to the current standard for the 
submission of new and material evidence 
as outlined in Hodge v. West, 155 F.3d 
1356 (Fed. Cir. 1998), and 38 C.F.R. 
§ 3.156 (1998).  In the event the 
benefits sought are not granted, the 
veteran and his representative should be 
provided with a supplemental statement of 
the case and afforded a reasonable 
opportunity to respond thereto.

Thereafter, the case should be returned to the Board for 
further appellate consideration.  The Board intimates no 
opinion, either legal or factual, as to the ultimate 
disposition warranted in this claim.  No action is required 
of the veteran until he is notified. 

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


